UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 29, 2012 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA (State or other jurisdiction of incorporation or other organization) 56-1001967 (I.R.S. Employer Identification No.) 1823 Eastchester Drive, High Point, North Carolina (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock, par value $.05/ Share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to the filing requirements for at least the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x As of April 29, 2012, 12,702,806 shares of common stock were outstanding.As of October 30,2011, the aggregate market value of the voting stock held by non-affiliates of the registrant on that date was $87,350,477 based on the closing sales price of such stock as quoted on the New York Stock Exchange (NYSE), assuming, for purposes of this report, that all executive officers and directors of the registrant are affiliates. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement to be filed pursuant to Regulation 14A of the Securities and Exchange Commission in connection with its Annual Meeting of Shareholders to be held on September 18, 2012 are incorporated by reference into Part III of this Form 10-K. CULP, INC. FORM 10-K REPORT TABLE OF CONTENTS Item No. Page PART I 1. Business Overview 2 General Information 3 Segments 3 Overview of Industry and Markets 6 Overview of Bedding Industry 6 Overview of Residential Furniture Industry 7 Overview of Commercial Furniture Industry 7 Products 8 Manufacturing and Sourcing 9 Product Design and Styling 10 Distribution 10 Sources and Availability of Raw Materials 11 Seasonality 11 Competition 12 Environmental and Other Regulations 12 Employees 13 Customers and Sales 14 Net Sales by Geographic Area 15 Backlog 15 1A. Risk Factors 15 1B. Unresolved Staff Comments 19 2. Properties 19 3. Legal Proceedings 20 4. Mine Safety Disclosure 20 PART II 5. Market for the Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 21 6. Selected Financial Data 24 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 7A. Quantitative and Qualitative Disclosures About Market Risk 47 8. Consolidated Financial Statements and Supplementary Data 48 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 84 9A(T). Controls and Procedures 84 9B. Other Information 86 Item No. Page PART III Directors, Executive Officers, and Corporate Governance 86 Executive Compensation 86 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 86 Certain Relationships, Related Transactions, and Director Independence 87 Principal Accountant Fees and Services 87 PART IV Exhibits and Financial Statement Schedules 88 Documents Filed as Part of this Report 88 Exhibits 88 Financial Statement Schedules 88 Signatures 92 Exhibit Index 93 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION Parts I and II of this report contain “forward-looking statements” within the meaning of the federal securities laws, including the Private Securities Litigation Reform Act of 1995 (Section 27A of the Securities Act of 1933 and Section 27A of the Securities and Exchange Act of 1934).Such statements are inherently subject to risks and uncertainties. Further, forward-looking statements are intended to speak only as of the date on which they are made.Forward-looking statements are statements that include projections, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often but not always characterized by qualifying words such as “expect,” “believe,” “estimate,” “plan” and “project” and their derivatives, and include but are not limited to statements about expectations for the company’s future operations, production levels, sales, gross profit margins, operating income, SG&A or other expenses, earnings, other performance measures, as well as any statements regarding future economic or industry trends or future developments. Factors that could influence the matters discussed in such statements include the level of housing starts and sales of existing homes, consumer confidence, trends in disposable income, and general economic conditions.Decreases in these economic indicators could have a negative effect on our business and prospects.Likewise, increases in interest rates, particularly home mortgage rates, and increases in consumer debt or the general rate of inflation, could affect the company adversely.Changes in consumer tastes or preferences toward products not produced by us could erode demand for our products. Changes in the value of the U.S. dollar versus other currencies could affect our financial results because a significant portion of our operations are located outside the United States.Strengthening of the U.S. dollar against other currencies could make our products less competitive on the basis of price in markets outside the United States, and strengthening of currencies in Canada and China can have a negative impact on our sales in the U.S. of products produced in those places.Also, economic and political instability in international areas could affect our operations or sources of goods in those areas, as well as demand for our products in international markets.Further information about these factors, as well as other factors that could affect our future operations or financial results and the matters discussed in forward-looking statements are included in the “Risk Factors” section of this report in Item 1A. 1 PART 1 ITEM 1.BUSINESS Overview Culp, Inc. manufactures, sources, and markets mattress fabrics used for covering mattresses and box springs, and upholstery fabrics primarily for use in production of upholstered furniture (residential and commercial). We believe that Culp is the largest producer of mattress fabrics in North America, as measured by total sales, and one of the largest marketers of upholstery fabrics for furniture in North America, again measured by total sales.We have two operating segments — mattress fabrics and upholstery fabrics.The mattress fabric business markets fabrics that are used primarily in the production of bedding products, including mattresses, box springs, and mattress sets.The upholstery fabric business markets a variety of fabric products that are used in the production of residential and commercial upholstered furniture, sofas, recliners, chairs, loveseats, sectionals, sofa-beds, and office seating.Culp primarily markets fabrics that have broad appeal in the “good” and “better” priced categories of furniture and bedding. Culp markets a variety of fabrics in different categories to its global customer base, including fabrics produced at our manufacturing facilities and fabrics produced by other suppliers.We hadtwelve active manufacturing plants and distribution facilities as of the end of fiscal 2012, which are located in North and South Carolina; Quebec, Canada; Shanghai, China; and Poznan, Poland.We also source fabrics from other manufacturers, located primarily in China and Turkey, with almost all of those fabrics being produced specifically for Culp and created by Culp designers.We operate distribution centers in North Carolina, and Shanghai, China, to facilitate distribution of our products, and early last year we opened a new distribution facility in Poznan, Poland.In recent years, the portion of total company sales represented by fabrics produced outside of the U.S. and Canada has increased, while sales of goods produced in the U.S. have decreased.This trend is due primarily to the upholstery fabrics segment, where more than 85% of our sales now consist of fabrics produced in China. Total net sales in fiscal 2012 were $254.4 million.The mattress fabrics segment had net sales of $145.5 million (57.2% of total net sales), while the upholstery fabrics segment had net sales of $108.9 million (42.8% of total net sales). During fiscal 2011,our business wasaffected by continued weak business conditions, especially slow sales of home furnishings.In addition, both segments were significantly affected by higher raw material prices during the year, which led to an overall decline in profit margins.In spite of these conditions, the company had an overall increase in sales of five percent compared to the prior year, as well as higher pre-tax and net income. Weak business conditions and slow sales of home furnishings, especially during the first half of the fiscal year, continued to affect our business during fiscal 2012.However, industry demand improved somewhat compared to the prior year, and we also had more positive responses from customers to innovative designs and new products introduced during the year.Sales increased in both our business segments, increasing 19% in mattress fabrics and 15% in upholstery fabrics.These sales levels represent our third consecutive year of increased revenues, and our fiscal 2012 net sales were the highest level in the past six years. 2 During fiscal 2012, both segments continued to build upon strategic initiatives and structural changes they made over the last several years.The platforms created through these changes allowed for a sharp focus on product innovation and introduction of new designs to drive sales growth and keep current withhome furnishingtrends. The mattress fabrics segment has invested $57 million over an eight year period in significant capital expenditures and acquisitions.These expenditures provided increased manufacturing capacity and more efficient equipment for this segment, as well as two successful acquisitions.Most recently, this segment announced a new joint marketing agreement to market sewn mattress covers, which will include establishment of a small production facility. The upholstery fabrics segment underwent major changes over the past decade, transforming from a primarily U.S.-based manufacturing operation with large amounts of fixed assets to a more flexible variable cost model, with most fabrics sourced in China, while still maintaining control over thevalue-added components of fabric production such as design, finishing, quality control and distribution.These changes involved a multi-year restructuring process that ended in fiscal 2009, during which time our upholstery fabric sales declined considerably.The trend of declining upholstery sales has reversed, and sales in this segment have now increased for each of the past three fiscal years.Since the end of the multi-year restructuring, we have focused on product development and marketing, including the exploration of new markets.A part of this effort has been the establishment of a new marketing and distribution operation in Poland, known as Culp Europe, which accounted for about three percent of upholstery sales last year. Additional information about trends and developments in each of our business segments is provided in the “Segments” discussion below. General Information Culp, Inc. was organized as a North Carolina corporation in 1972 and made its initial public offering in 1983.Since 1997, our stock has been listed on the New York Stock Exchange and traded under the symbol “CFI.” Our fiscal year is the 52 or 53 week period ending on the Sunday closest to April 30.Our executive offices are located in High Point, North Carolina. Culp maintains an Internet website at www.culp.com.We will make this annual report and our other annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to these reports, available free of charge on our Internet site as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission.Information included on our website is not incorporated by reference into this annual report. Segments Our two operating segments are mattress fabrics and upholstery fabrics.The following table sets forth certain information for each of our segments. 3 Sales by Fiscal Year ($ in Millions) and Percentage of Total Company Sales Segment Fiscal 2012 Fiscal 2011 Fiscal 2010 Mattress Fabrics (57%) (56%) (56%) Upholstery Fabrics Non-U.S.-Produced (38%) (37%) (37%) U.S.-Produced (5%) (6%) (7%) Total Upholstery (43%) (44%) (44%) Total company (100%) (100%) (100%) Additional financial information about our operating segments can be found in Note 18 to the Consolidated Financial Statements included in Item 8 of this report. Mattress Fabrics.The mattress fabrics segment,known as Culp Home Fashions in the industry, manufactures and markets mattress fabric to bedding manufacturers.These fabrics encompass woven jacquard fabric, knitted fabric and someupholstery typefabrics.Culp Home Fashions has manufacturing facilities located in Stokesdale and High Point, North Carolina, and St. Jerome, Quebec, Canada.The Stokesdale and St. Jerome plants manufacture jacquard (damask) fabric.The Stokesdale plant also finishes jacquard and knit fabric, and houses the division offices and finished goods distribution capabilities.In fiscal 2009, a third manufacturing plant facility was added when we acquired the knitted mattress fabrics business of Bodet & Horst USA, including its manufacturing facilities in High Point.We have also maintained flexibility in our supply of the major categories of mattress fabrics.Almost all woven jacquard and knitted fabrics can be produced in multiple facilities, (internal or external to the company) providing us with mirrored, reactive capacity involving state-of-the-art capabilities across plant facilities. Culp Home Fashions had capital expenditures during the period fiscal 2005 through 2012 totaling approximately $38 million, which primarily provided for the purchase of faster and more efficient weaving machines as well as increased knit machine capacity.These capital expenditures also provided high technology finishing equipment for woven and knitted fabric.With most of these modernization and expansion projects completed, we expect lower capital expenditures in the near term for this segment. The Bodet & Horst USA, LP acquisition in fiscal 2009 was another step to enhance and secure our competitive position, as we invested $11.4 million to purchase the manufacturing operation that had been serving as our primary source of knitted mattress fabric.The completion of this acquisition not only secured our supply of knitted mattress fabrics, but allowed for improved supply logistics, greater control of product development, and accelerated responsiveness to our customers.Since the acquisition, we made further investments in knitting machines and finishing equipment, increasing our internal production capacity substantially. Our recently announced joint marketing agreement for the production and marketing of sewn mattress covers represents a further step in our efforts to respond to industry demands.The CHF division has established a new venture to be known as Culp-Lava Applied Sewn Solutions, which is a joint marketing effort with A. Lava & Son Co. of Chicago, a leading provider of mattress covers.We are establishing asmall manufacturing operation near our current plants in North Carolina, which will involve leased space and a limited capital investment in equipment, to produce and market sewn mattress covers, a growing product category in the bedding industry.Teaming with A. Lava & Son allows us to have two mirrored manufacturing facilities and great flexibility in meeting demand from bedding producers for mattress covers. 4 Upholstery Fabrics.The upholstery fabrics segment markets a wide variety of fabrics for residential and commercial furniture customers.The upholstery fabrics segment operates fabric manufacturing facilities in Anderson, South Carolina, and Shanghai, China.We market fabrics produced in these two locations, as well as a variety of upholstery fabrics sourced from third party producers, mostly in China.In each of the past two fiscal years, sales of non-U.S. produced upholstery accounted for more than 85% of our upholstery fabric sales. Demand for U.S.-produced upholstery declined significantly over the past decade, and we took aggressive steps to reduce our U.S. manufacturing costs, capacity, and selling, general and administrative expenses.These restructuring actions reduced our U.S. upholstery operations to the one manufacturing plant in South Carolina and one upholstery distribution facility in Burlington, North Carolina. During the time that U.S. upholstery operations were being reduced, we established operations in China and gradually expanded them over time to include a variety of activities.The facilities near Shanghai now include fabric sourcing, finishing, quality control and inspection operations, as well as a plant where sourced fabrics are cut and sewn into “kits” made to specifications of furniture manufacturing customers.More recent developments in our China operations include expansion of our product development and design capabilities in China and further strengthening of key strategic partnerships with mills.We also expanded our marketing efforts to sell our China products in countries other than the U.S., including the Chinese local market. We established a new subsidiary during fiscal 2011 called Culp Europe, which is a marketing and distribution operation based in Poland, in an area with a high concentration of furniture suppliers.This operation targets furniture manufacturers in the European market.We view this market as a significant long-term opportunity for growth, with high living standards, fashion conscious consumers, and short replacement cycles for upholstered furniture.Culp Europe accounted for approximately 3% for our upholstery sales in fiscal 2012. Over the past decade, we have moved our upholstery business from one that relied on a large fixed capital base that is difficult to adjust to a more flexible and scalable marketer of upholstery fabrics that meets changing levels of customer demand and tastes for various products.At the same time, we have maintained control of the most important “value added” aspects of our business, such as design, finishing, quality control, and logistics.This strategic approach has allowed us to limit our investment of capital in fixed assets and to lower the costs of our products significantly, while continuing to leverage our design and finishing expertise, industry knowledge and important relationships. Even as economic conditions and furniture demand remained relatively weak during fiscal 2012, our upholstery fabrics sales increased for the third consecutive year.These gains reversed a ten year trend of declining upholstery sales that ended with fiscal 2009, as we substantially overhauled our operating model.We believe our increased sales in the upholstery fabrics segment were achieved primarily through implementation of a business strategy that included:1) innovation in a low-cost environment, 2) speed to market execution, 3) consistent quality, 4) reliable service and lead times, and 5) increased recognition of and reliance on the Culp brand.A return to profitability in upholstery fabrics has been achieved through development of a unique business model that has enabled the upholstery segment to execute a strategy that we believe is clearly differentiated from competitors.In this way, we have maintained our ability to provide furniture manufacturers with products from every category of fabric used to cover upholstered furniture, and to meet continually changing demand levels and consumer preferences. 5 Overview of Industry and Markets Culp markets products primarily to manufacturers that operate in three principal markets.The mattress fabrics segment supplies the bedding industry, which produces mattress sets (mattresses, box springs, and foundations).The upholstery fabrics segment supplies the residential furniture industry and, to a lesser extent, the commercial furniture industry.The residential furniture market includes upholstered furniture sold to consumers for household use, including sofas, sofa-beds, chairs, recliners, loveseats,sectionals, and office seating.The commercial furniture and fabrics market includes upholstered office seating and modular office systems sold primarily for use in offices and other institutional settings, and commercial textile wall covering.The principal industries into which the company sells products are described below.Currently the vast majority of our products are sold to manufacturers for end use in the U.S., and thus the discussions below are focused on U.S. markets. Overview of Bedding Industry In calendar 2010 and 2011, the bedding industry experienced gains in both dollar and unit sales, reversing a recent trend of declining sales over several years prior to that.According to the International Sleep Products Association (ISPA), a trade association, the U.S. wholesale bedding industry increased dollar sales by 7.7% to 6.3 billion in 2011.Unit volume sales increased only slightly (0.2%) in 2011 compared to 2010, having experienced a 6.2% increase the previous year after four years of declines.Specialty bedding manufacturers, which produce mattresses that do not use inner spring construction, now account for about 30% of bedding dollar sales, but only 14% of the unit volume in the industry.This category of bedding, which has a higher average selling price,has continued to increase its share of total bedding sales, according to industry statistics.ISPA also reported that overall average unit prices in the bedding industry increased 7.5% in 2011, reversing a trend of declines in the prior two years. The bedding industry is comprised of several hundred manufacturers, but the largest five manufacturers accounted for more than 70% of total wholesale shipments in 2011, while the top fifteen accounted for approximately 86%.Until recently, the industry has been mature and stable, generally experiencing slow and steady growth in sales.However, during the past few years sales have been more unpredictable, as the economic downturn caused two years of sales declines, followed by a return to growth in 2010.On a long-term basis, the stability of this market has been due in part to replacement purchases, which account for the majority of bedding industry sales. Unlike the residential furniture industry, which has faced intense competition from imports, the U.S. bedding industry has largely remained a North American based business with limited competition from imports.Imports of bedding into the U.S. have increased in recent years, but imports still represent only a small fraction of total U.S. bedding sales.The primary reasons for this fact include:1) the short lead times demanded by mattress manufacturers and retailers due to their quick service delivery model, 2) the limited inventories carried by manufacturers and retailers requires “just-in-time” delivery of product, 3) the customized nature of each manufacturer and retailer’s product lines, 4) high shipping and import duty costs, 5) the relatively low direct labor content in mattresses, and 6) strong brand recognition and importance. Other key trends in the bedding industry include: ● Consumers have become increasingly aware of and are concerned with the health benefits of better sleep.This has caused an increased focus on the quality of bedding products and an apparent willingness on the part of consumers to upgrade their bedding. 6 ● While mattress fabrics serve the functional purpose of providing a soft and durable cover, there is a growing emphasis on the design knitted or woven into the fabrics to appeal to the customer’s visual attraction and perceived value of the mattress on the retail floor.Mattress fabric design efforts are based on current trends in home decor and fashion. ● Growth in non-traditional sources for retail mattress sales is now an important factor in home furnishings sales.These outlets, such as wholesale warehouse clubs and the internet, have the potential to increase overall consumption of goods due to convenience and high traffic volume which in turn result in higher turnover of product. ● Increased popularity of knitted fabric has continued.Knitted fabric was initially used primarily on premium mattresses, but these products are now being placed increasingly on mattresses at mid-range retail price points. Overview of Residential Furniture Industry The residential furniture industry was severely affected by the global economic downturn and experienced significant declines in sales for 2008 and 2009 due to lower consumer spending and a very weak housing market.U.S. sales of residential furniture rebounded during the past two years and equaled $15.1 billion in 2011.This level represents a 4.4% increase from 2010, but is still far below sales levels experienced in the years prior to 2008.According to data published by the American Home Furnishings Alliance (AHFA), a trade association, before 2008 the residential furniture industry was mature and more stable, with generally modest yearly changes in sales levels that were at or below the overall growth rate of the U.S. economy.However, shipments declined by 14.8% in 2008 compared to the prior year, and in 2009 retail furniture shipments dropped 18.1% compared to 2008.Although industry sales appeared to have stabilized over the past two years, overall weak demand for residential furniture has continued to affect the industry, creating significant challenges for suppliers to the residential furniture industry. Other important trends and issues facing the residential furniture industry include: ● The sourcing of components and fully assembled furniture from overseas continues to play a major role in the residential furniture industry.By far, the largest source for these imports continues to be China, which now accounts for approximately 56% of total U.S. furniture imports. ● Imports of upholstery fabric, both in roll and in “kit” form, have increased in recent years.Fabrics entering the U.S. from China and other low labor cost countries are resulting in increased price competition in the upholstery fabric and upholstered furniture markets. ● Leather and suede upholstered furniture has been gaining market share over the last ten to twelve years.This trend has increased over the last seven years in large part because selling prices of leather furniture have been declining significantly over this time period. ● The residential furniture industry has been consolidating at the manufacturing level for several years.The result of this trend is fewer, but larger, customers for marketers of upholstery fabrics. Overview of Commercial Furniture Industry The market for commercial furniture - furniture used in offices and other institutional settings - grew approximately 13% from 2010 to 2011, following a 5.8% increase the previous year.The increases in 2010 and 2011 reflect economic trends affecting businesses, which are the ultimate customers in this industry.According to the Business and Institutional Furniture Manufacturer’s Association (BIFMA), a trade association, the commercial furniture market in the U.S. totaled approximately $9.4 billion in 2011 in wholesale shipments by manufacturers, an increase from the $8.3 billion total for 2010.However, this total represents a significant decrease from the industry’s peak of $13.3 billion in 2000. 7 Products As described above, our products include mattress fabrics and upholstery fabrics, which are the company’s identified operating segments. Mattress Fabrics Segment Mattress fabrics segment sales constituted about 56-57% of our total net sales in each of the past three fiscal years.The company has emphasized fabrics that have broad appeal at prices generally ranging from $1.29 to $10.99 per yard. Upholstery Fabrics Segment Upholstery fabrics segment sales totaled 43-44% of our sales for each of the past three fiscal years.The company has emphasized fabrics that have broad appeal at “good” and “better” prices, generally ranging from $4.25 to $5.25 per yard. Culp Fabric Categories by Segment We market products in most categories of fabric that manufacturers currently use for bedding and furniture.The following table indicates the product lines within each segment, and a brief description of their characteristics. Mattress Fabrics Woven jacquards Various patterns and intricate designs.Woven on complex looms using a variety of synthetic and natural yarns. Upholstery-type Suedes, pile and embroidered fabrics, and other specialty type products are sourced to offer diversity for higher end mattresses. Knitted Fabric Various patterns and intricate designs produced on special-width circular knit machines utilizing a variety of synthetic and natural yarns.Knitted mattress fabrics have inherent stretching properties and spongy softness, which conforms well with layered foam packages. Upholstery Fabrics Woven jacquards Elaborate, complex designs such as florals and tapestries in traditional, transitional and contemporary styles.Woven on intricate looms using a wide variety of synthetic and natural yarns. Woven dobbies Fabrics that use straight lines to produce geometric designs such as plaids, stripes and solids in traditional and country styles.Woven on less complicated looms using a variety of weaving constructions and primarily synthetic yarns. 8 Velvets Soft fabrics with a plush feel.Produced with synthetic yarns, by weaving into a base fabric.Basic designs such as plaids in both traditional and contemporary styles. Suede fabrics Fabrics woven or knitted using microdenier polyester yarns, which are piece dyed and finished, usually by sanding.The fabrics are typically plain or small jacquard designs, with some being printed.These are sometimes referred to as microdenier suedes, and some are “leather look” fabrics. Manufacturing and Sourcing Mattress Fabrics Segment Our mattress fabrics segment operates three manufacturing plants, located in Stokesdale, North Carolina; High Point, North Carolina and St. Jerome, Quebec, Canada.Over the past eight fiscal years, we made capital expenditures of approximately $38 million to consolidate all of our production of woven jacquards, or damask fabric, to these plants and to modernize the equipment, enhance and provide finishing capabilities and expand capacity in each of these facilities.The result has been an increase in manufacturing efficiency and reductions in operating costs.Jacquard mattress fabric is woven at the Stokesdale and St. Jerome plants, and knitted fabrics are produced at the High Point facility.Most finishing and inspection processes for mattress fabrics are conducted at the Stokesdale plant. In addition to the mattress fabrics we manufacture, we have important supply arrangements in place that allow us to source mattress fabric from strategic suppliers.A portion of our woven jacquard fabric and knitted fabric is obtained from a supplier located in Turkey, based on designs created by Culp designers, and we are sourcing certain converted fabric products (such as suedes, pile fabrics and embroidered fabrics) through our China platform. We recently announced a new joint marketing arrangement with a producer of sewn mattress covers for bedding.This effort will result in the establishment of an additional manufacturing facility to produce and market sewn mattress covers. Upholstery Fabrics Segment We currently operate one upholstery manufacturing facility in the U.S. and three in China.The U.S. plant is located in Anderson, South Carolina, and mainly produces velvet upholstery fabrics with some production of certain decorative fabrics. Our upholstery manufacturing facilities in China are all located within the same industrial area near Shanghai.At these plants, we apply value-added finishing processes to fabrics sourced from a limited number of strategic suppliers in China, and we inspect sourced fabric there as well.In addition, the Shanghai operations include facilities where sourced fabric is cut and sewn to provide “kits” that are designed to be placed on specific furniture frames designated by our customers. A large portion of our upholstery fabric products, as well as certain elements of our production processes, are being sourced from outside suppliers.The development of our facilities in China has provided a base from which to access a variety of products, including certain fabrics (such as microdenier suedes) that are not produced anywhere within the U.S.We have found opportunities to develop significant relationships with key overseas suppliers that allow us to source products on a cost-effective basis while at the same time limiting our investment of capital in manufacturing assets.We source unfinished and finished fabrics from a limited number of strategic suppliers in China who are willing to commit significant capacity to meet our needs while working with our product development team to meet the demands of our customers.We also source a substantial portion of our yarns, both for U.S. and China upholstery operations, through our China facilities.The remainder of our yarn is obtained from other suppliers around the world. 9 Product Design and Styling Consumer tastes and preferences related to bedding and upholstered furniture change over time.The use of new fabrics and designs remains an important consideration for manufacturers to distinguish their products at retail and to capitalize on changes in preferred colors, patterns and textures.Culp’s success is largely dependent on our ability to market fabrics with appealing designs and patterns.The process of developing new designs involves maintaining an awareness of broad fashion and color trends both in the United States and internationally. Mattress Fabrics Segment Design is an increasingly important element of producing mattress fabrics.Price point delineation is accomplished through fabric quality as well as variation in design.Additionally, consumers are drawn to the mattress that is most visually appealing when walking into a retail showroom.Fibers also play an important part in design.For example, rayon, organic cotton and other special fibers are incorporated into the design process to allow the retailer to offer consumers additional benefits related to their sleeping experience.Similarly, many fabrics contain special production finishes that enhance fabric performance.Mattress fabric designs are not introduced on a scheduled season.Designs are typically introduced upon the request of customer as they plan introduction to their retailers.Additionally, we work closely with our customers on new design offerings around the major furniture markets such as High Point and Las Vegas. Upholstery Fabrics Segment The company has developed an upholstery fabrics design and product development team (with staff located in the U.S. and in China) with focus on designing for value primarily on body cloths, while promoting style leadership with pillow fabrics and color.The team searches continually for new ideas and for the best sources of raw materials, yarns and fabrics, utilizing a China supply network.Using these design elements, they develop product offerings using ideas and materials which take both fashion trends and cost considerations into account, to offer products designed to meet the needs of furniture manufacturers and ultimately the desires of consumers.Upholstery fabric designs are introduced at major fabric trade conferences that occur twice a year in the United States (June and December).In recent years we have become more aggressive in registering copyrights for popular fabric patterns and taking steps to discourage the illegal copying of our proprietary designs. Distribution Mattress Fabrics Segment All of our shipments of mattress fabrics originate from our manufacturing facility in Stokesdale, North Carolina.Through arrangements with major customers and in accordance with industry practice, we maintain a significant inventory of mattress fabrics at our distribution facility in Stokesdale (“make to stock”), so that products may be shipped to customers with short lead times and on a “just in time” basis. 10 Upholstery Fabrics Segment The majority of our upholstery fabrics are marketed on a “make to order” basis and are shipped directly from our distribution facilities in Burlington and Shanghai.Also, we are now beginning to distribute upholstery fabrics from our new facilities in Poznan, Poland.In addition to “make to order” distribution, an inventory comprising of a limited number of fabric patterns is held at our distribution facilities in Burlington and Shanghai from which our customers can obtain quick delivery of fabrics through a program known as “Culp Express.”We also have a marketing strategy for our U.S.-produced upholstery products, providing customers with very quick delivery on target products at key price points.Beginning in fiscal 2010 and continuing through fiscal 2012, market share opportunities have been expanded through strategic selling partnerships. Sources and Availability of Raw Materials Mattress Fabrics Segment Raw materials account for approximately 60%-70% of mattress fabric production costs.The mattress fabrics segment purchases synthetic yarns (polypropylene, polyester and rayon), certain greige (unfinished) goods, latex adhesives, laminates, dyes and other chemicals.Most of these materials are available from several suppliers and prices fluctuate based on supply and demand, the general rate of inflation, and particularly on the price of petrochemical products.The mattress fabrics segment has generally not had significant difficulty in obtaining raw materials, although increases in raw material prices materially affected our profitability during the past two fiscal years. Upholstery Fabrics Segment Raw materials account for approximately 65% of upholstery fabric manufacturing costs for products the company manufactures.This segment purchases synthetic yarns (polypropylene, polyester, acrylic and rayon), acrylic staple fiber, latex adhesives, dyes and other chemicals from various suppliers. Increased reliance by both our U.S. and China upholstery operations on outside suppliers for basic production needs such as base fabrics, yarns, and finishing services has caused the upholstery fabrics segment to become more vulnerable to price increases, delays, or production interruptions caused by problems within businesses that we do not control.Significant increases in raw material prices had a negative effect on our upholstery fabrics profits during the past two fiscal years. Both Segments Many of our basic raw materials are petrochemical products or are produced from such products.For this reason, our material costs can be sensitive to changes in prices for petrochemicals and the underlying price of oil.Additionally, basic raw material prices recentlyhave been greatly affected recently by general worldwide demand, especially fiber demand from China. Seasonality Mattress Fabrics Segment The mattress fabrics business and the bedding industry in general are slightly seasonal, with sales being the highest in late spring and late summer, with another peak in mid-winter. 11 Upholstery Fabrics Segment The upholstery fabrics business is somewhat seasonal, with increased sales during ourfirst and fourth fiscal quarters.Sales also tend to be lower in our second fiscal quarter. Competition Competition for our products is high and is based primarily on price, design, quality, timing of delivery and service. Mattress Fabrics Segment The mattress fabrics market is concentrated in a few relatively large suppliers.We believe our principal mattress fabric competitors are Bekaert Textiles B.V., Global Textile Alliance and several smaller companies producing knitted and other fabric. Upholstery Fabrics Segment In the upholstery fabric market, we compete against a large number of companies, ranging from a few large manufacturers comparable in size to the company to small producers, and a growing number of “converters” of fabrics (companies who buy and re-sell, but do not manufacture fabrics).We believe our principal upholstery fabric competitors are Richloom Fabrics, Merrimack Fabrics, Morgan Fabrics, and Specialty Textile, Inc. (or STI), plus a large number of smaller competitors (both manufacturers and converters). The trend in the upholstery fabrics industry to greater overseas competition and the entry of more converters has caused the upholstery fabrics industry to become substantially more fragmented in recent years, with lower barriers to entry.This has resulted in a larger number of competitors selling upholstery fabrics, with an increase in competition based on price. Environmental and Other Regulations We are subject to various federal and state laws and regulations, including the Occupational Safety and Health Act (“OSHA”) and federal and state environmental laws, as well as similar laws governing our manufacturing facilities in China and Canada.We periodically review our compliance with these laws and regulations in an attempt to minimize the risk of violations. Our operations involve a variety of materials and processes that are subject to environmental regulation.Under current law, environmental liability can arise from previously owned properties, leased properties and properties owned by third parties, as well as from properties currently owned and leased by the company.Environmental liabilities can also be asserted by adjacent landowners or other third parties in toxic tort litigation. 12 In addition, under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”), and analogous state statutes, liability can be imposed for the disposal of waste at sites targeted for cleanup by federal and state regulatory authorities.Liability under CERCLA is strict as well as joint and several. The U.S. Congress is currently considering legislation to address climate change that is intended to reduce overall green house gas emissions, including carbon dioxide.In addition, the U.S. Environmental Protection Agency has made a determination that green house gas emissions may be a threat to human health and the environment.International agreements may also result in new regulations on green house gas emissions.It is uncertain if, when, and in what form, a mandatory carbon dioxide emissions reduction program may be enacted either through legislation or regulation.However, if enacted, this type of program could materially increase our operating costs, including costs of raw materials, transportation and electricity.It is difficult to predict the extent to which any new rules or regulations would impact our business, but we would expect the effect on our operations to be similar to that for other manufacturers, particularly those in our industry. We are periodically involved in environmental claims or litigation and requests for information from environmental regulators.Each of these matters is carefully evaluated, and the company provides for environmental matters based on information presently available.Based on this information, we do not believe that environmental matters will have a material adverse effect on either the company’s financial condition or results of operations.However, there can be no assurance that the costs associated with environmental matters will not increase in the future. See the discussion of a current environmental claim against the company below in Item 3 — “Legal Proceedings.” Employees As of April 29, 2012, we had 1,114 employees, compared to 1,149 at the end of fiscal 2011.Overall, our total number of employees has remained fairly steady over the past five years, with increases in the mattress fabrics segment and decreases in the upholstery segment during that period. The hourly employees at our manufacturing facility in Canada (approximately 14% of the company’s workforce) are represented by a local, unaffiliated union.The collective bargaining agreement for these employees expires on February 1, 2014.We are not aware of any efforts to organize any more of our employees, and we believe our relations with our employees are good. 13 The following table illustrates the changes in the location of our workforce and number of employees, as of year-end, over the past five fiscal years. Number of Employees Fiscal Fiscal Fiscal Fiscal Fiscal Mattress Fabrics Segment Upholstery Fabrics Segment United States China Poland 8 6 - - - Total Upholstery Fabrics Segment Unallocated corporate 4 4 4 4 3 Total Customers and Sales Mattress Fabrics Segment Major customers for our mattress fabrics include the leading bedding manufacturers:Sealy, Serta (National Bedding), and Simmons.The loss of one or more of these customers would have a material adverse effect on the company.Our two largest customers in the mattress fabrics segment are (1)the parent company of Serta and Simmons (controlled by Ares Management, LLC and Ontario Teachers'), accounting for approximately 12% of the company’s overall sales in fiscal 2012, and (2)Sealy, Inc., accounting for approximately 10% of our overall sales last year.The loss of either of these customers would have a material adverse effect on the company.Our mattress fabrics customers also include many small and medium-size bedding manufacturers. Upholstery Fabrics Segment Our major customers for upholstery fabrics are leading manufacturers of upholstered furniture, including Ashley, Bassett, Best Home Furnishings, Flexsteel, Furniture Brands International (Broyhill and Lane), Klaussner Furniture, La-Z-Boy (La-Z-Boy Residential, Bauhaus, and England) Man Wah Furniture and Southern Motion.Major customers for the company’s fabrics for commercial furniture include HON Industries.Our largest customer in the upholstery fabrics segment is La-Z-Boy Incorporated, the loss of which would have a material adverse effect on the company.Our sales to La-Z-Boy accounted for approximately 13% of the company’s total net sales in fiscal 2012. 14 The following table sets forth our net sales by geographic area by amount and percentage of total net sales for the three most recent fiscal years. Net Sales by Geographic Area (dollars in thousands) Fiscal 2012 Fiscal 2011 Fiscal 2010 United States $
